— Order unanimously affirmed with costs. Memorandum: We affirm for the reasons stated in the opinion at Supreme Court, Doyle, J. We agree that the arbitrator had broad power to fashion a remedy for the county’s violation of grievants’ contractual rights in depriving them of their rights to accumulate compensatory time off (see, Buffalo Police Benevolent Assn. v City of Buffalo, 97 AD2d 955; see also, Merrins v Honeoye Teachers Assn., 107 AD2d 184, 185). (Appeal from order of Supreme Court, Niagara County, Doyle, J. — arbitration.) Present— Doerr, J. P., Boomer, Pine, Lawton and Davis, JJ.